     Case 3:21-cr-00287-DMS Document 23 Filed 03/17/21 PageID.39 Page 1 of 1


                                  UNITED STATES DISTRICT CO
                                SOUTHERN DISTRICT OF CALIFO

UNITED STATES OF AMERICA,


                                             Plaintiff,
                         vs.
                                                                  JUDGMENT OF DISMISSAL

ROSA DOMINGA HERNANDEZ

                                           Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       Ct 1 - 21:952, 960 - Importation of a Controlled Substance (Felony)




            3/16/21
 Dated:
                                                             Hon. Linda LoP.ez
                                                             United States Magistrate Judge
